UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6182


SHERWIN MCFADDEN,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-03365-TLW)


Submitted:   March 29, 2011                 Decided:   April 11, 2011


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherwin McFadden, Appellant Pro Se. James Anthony Mabry,
Assistant Attorney  General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherwin McFadden seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability        will    not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies      this      standard    by

demonstrating        that     reasonable        jurists    would       find     that    the

district      court’s       assessment     of    the   constitutional          claims    is

debatable     or     wrong.        Slack   v.     McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We     have   independently       reviewed        the    record    and

conclude      that    McFadden      has    not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3